Name: Council Directive 82/786/EEC of 15 November 1982 amending Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas
 Type: Directive
 Subject Matter: agricultural policy; NA;  economic policy;  financial institutions and credit
 Date Published: 1982-11-24

 Avis juridique important|31982L0786Council Directive 82/786/EEC of 15 November 1982 amending Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas Official Journal L 327 , 24/11/1982 P. 0019 - 0020 Finnish special edition: Chapter 3 Volume 15 P. 0181 Spanish special edition: Chapter 03 Volume 26 P. 0127 Swedish special edition: Chapter 3 Volume 15 P. 0181 Portuguese special edition Chapter 03 Volume 26 P. 0127 *****COUNCIL DIRECTIVE of 15 November 1982 amending Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas (82/786/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas in the regions of Greece the minimum of three hectares for the utilized agricultural area of farms qualifying for the compensatory allowance provided for in Title II of Directive 75/268/EEC (2), as last amended by Directive 80/666/EEC (3), is too high in view of the large number of very small holdings; whereas the minimum should be reduced to two hectares; Whereas in the less-favoured agricultural areas of the regions of Greece within the meaning of Directive 75/268/EEC the rate of reimbursement of 25 % of eligible expenditure in respect of incentives for farmers who submit a development plan, provided for in Article 15 of the Directive, does not appear sufficient for effective application of the measures for the modernization of farms provided for in Directive 72/159/EEC (4); whereas the rate should therefore be fixed at 50 %; Whereas the measures provided for in Article 11 of Directive 75/268/EEC are of increased importance in the regions of Greece; whereas the rate of reimbursement of relevant expenditure does not appear sufficient to permit those measures to be applied efficiently; whereas the rate of reimbursement should therefore be fixed at 50 % and the maximum Community contribution at 48 358 ECU per joint investment scheme and 242 ECU per hectare of pasture or mountain grazing land improved or provided with equipment; Whereas in Greece the rate of reimbursement of 25 % of eligible expenditure in respect of the compensatory allowance, provided for in Article 15 of Directive 75/268/EEC, does not appear sufficient to permit effective application of that measure; whereas the rate should therefore be fixed at 50 %, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 75/268/EEC is hereby amended as follows: 1. the second subparagraph of Article 6 (1) is hereby replaced by the following: 'However, in the Mezzogiorno, including the islands, in the overseas departments and in the regions of Greece the minimum utilized agricultural area per holding shall be two hectares.'; 2. the last subparagraph of Article 7 (1) (a) is hereby replaced by the following: 'The foregoing two subparagraphs do not apply in the hill areas of Italy and Greece which form part of the areas referred to in Article 3 (4) and (5).'; 3. the second subparagraph of Article 15 (1) is hereby replaced by the following: 'In the Mezzogiorno, including the islands, in the western region of Ireland and in the regions of Greece the rate of reimbursement for expenditure incurred in respect of measures taken under Articles 8 (2) and 10 of Directive 72/159/EEC, as supplemented by Article 9 of this Directive, shall be 50 %. In the Mezzogiorno, including the islands, and in the regions of Greece, the rate of reimbursement for expenditure in respect of measures taken under Article 11 shall be 50 %.'; 4. the second subparagraph of Article 15 (2) is hereby replaced by the following: 'In the Mezzogiorno, including the islands, and in the regions of Greece, the Community contribution to eligible expenditure in respect of the aid provided for in Article 11 may not exceed 48 358 ECU per joint investment scheme and 242 ECU per hectare of pasture or mountain grazing land improved or provided with equipment.'; 5. the second subparagraph of Article 15 (3) is hereby replaced by the following: 'In Italy, Ireland and Greece the rate of reimbursement shall be 50 %.' Article 2 The amendments provided or in Article 1 (1) shall take effect from 1 January 1982. Article 3 This Directive is addressed to the Member States. Done at Brussels, 15 November 1982. For the Council The President N. A. KOFOED (1) Opinion delivered on 29 October 1982 (not yet published in the Official Journal). (2) OJ No L 128, 19. 5. 1975, p. 1. (3) OJ No L 180, 14. 7. 1980, p. 34. (4) OJ No L 96, 23. 4. 1972, p. 1.